DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2018-161334 filed 08/30/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/20/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deguchi et al. (USPGPub 2002/0107618), in view of Oyama (USPGPub 2016/0347304), and further in view of Kim (USPGPub 2017/0001623).	As per claim 1, Deguchi discloses a control system for a hybrid vehicle, comprising: 	an engine that generates a torque by burning fuel, wherein an operating point governed by a speed and an output torque can be shifted while maintaining an output power (see at least Figure 1; item 2); 	a generator that is driven by the engine to generate electricity (see at least Figure 1; item 1); 	an electric storage device that is charged by the electricity generated by the generator (see at least Figure 1; item 15); and 	a drive motor to which the electricity is supplied from the electric storage device to generate a torque for propelling the hybrid vehicle (see at least Figure 1; item 4); 	wherein the control system comprises a controller that controls the operating point of the engine and a charging amount of the electric storage device (see at least Figure 1; item 16), and 	 the controller is configured to	operate the generator by the engine being operated to achieve the predetermined power (see at least paragraph 0084; wherein a proper operational point when operating the engine 2 and the motors 1 and 4 is calculated based upon the value SOCc_j to which the SOC conversion efficiency indication SOCc has converged, the present detected value d_vsp of vehicle speed, and the calculated value d_tTd for the drive/brake power command value), and 	set an electric power generated by the generator to be accumulated in the electric storage device to a value calculated based on a difference between the target power and the required power by the driver (see at least paragraph 0084; wherein a proper operational point when operating the engine 2 and the motors 1 and 4 is calculated based upon the value SOCc_j to which the SOC conversion efficiency indication SOCc has converged, the present detected value d_vsp of vehicle speed, and the calculated value d_tTd for the drive/brake power command value). Deguchi does not explicitly mention the controller is configured to execute a first determination to determine that a required power by a driver to propel the hybrid vehicle is less than a predetermined reference power, execute a second determination to determine that a condition to start the engine is satisfied, set a target power of the engine to a predetermined power which is greater than the required power by the driver, and which can be generated by consuming smaller amount of fuel compared to an amount of the fuel consumed to generate the required power by the driver, in a case that answers of both of the first determination and the second 31determinations are affirmative.	However Oyama does disclose:	the controller is configured to execute a first determination to determine that a required power by a driver to propel the hybrid vehicle is less than a predetermined reference power (see at least paragraph 0071; wherein when the required torque Tr* becomes less than the rated torque Tm2lim at a time t12, it is determined to start motoring the engine 22 without fuel injection by the motor), 	execute a second determination to determine that a condition to start the engine is satisfied (see at least paragraph 0071; wherein when the required torque Tr* becomes less than the rated torque Tm2lim at a time t12, it is determined to start motoring the engine 22 without fuel injection by the motor), 	in a case that answers of both of the first determination and the second 31determinations are affirmative (see at least paragraph 0071; wherein when the required torque Tr* becomes less than the rated torque Tm2lim at a time t12, it is determined to start motoring the engine 22 without fuel injection by the motor).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Oyama with the teachings as in Deguchi. The motivation for doing so would have been to provide suppress reduction of the total energy efficiency of the vehicle, see Oyama paragraph 0067.	Deguchi and Oyama do not explicitly mention set a target power of the engine to a predetermined power which is greater than the required power by the driver, and which can be generated by consuming smaller amount of fuel compared to an amount of the fuel consumed to generate the required power by the driver.	However Kim does disclose:	set a target power of the engine to a predetermined power which is greater than the required power by the driver (see at least paragraph 0039; wherein in order to control the engine of the power train system for the hybrid vehicle illustrated in FIG. 1, the control unit preliminarily calculates the maximum torque of the engine at which engine lambda=1 may be maintained), and which can be generated by consuming smaller amount of fuel compared to an amount of the fuel consumed to generate the required power by the driver (see at least paragraph 0058; wherein induce the engine to be operated with the engine lambda=1, thereby promoting an improvement in fuel efficiency).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Deguchi and Oyama. The motivation for doing so would have been to provides an improvement of fuel efficiency, see Kim paragraph 0021.	As per claim 3, Deguchi discloses wherein the controller is further configured to select a most fuel efficient point of the engine being operated to generate the predetermined power from the available operating points possible to achieve the predetermined power (see at least paragraph 0055; wherein the thick line is a most suitable fuel consumption line which joins the operational points at which the fuel consumption becomes minimum when the same engine output is obtained. This most suitable fuel consumption line takes into consideration the efficiencies of the engine 2, of the motors 1 and 4, and of the stepless transmission 5. The engine/motor operational point must be determined as being upon this most suitable fuel consumption line. The point A is the operational point when the vehicle is driven as much as possible by using the motors 1 and 4 (for example, the vehicle is driven by supplying the maximum amount of electrical power taken out from the main battery 15 to the motors 1 and 4), and the deficiency is covered by the output of the engine 2. On the other hand, the point E is the operational point when, along with driving the vehicle by the engine 2, the motors 1 and 4 are operated as electrical generators in order to provide as much charge amount as possible for the battery 15).


Allowable Subject Matter
Claim(s) 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is further configured to calculate a specific fuel consumption of the electric storage device as an amount of fuel consumption per unit amount of the electricity accumulated in the electric storage device, based on the electricity accumulated in the electric storage device and an amount of the fuel consumed to generate the electricity accumulated in the electric storage device, and the condition to start the engine includes a fact that the specific fuel consumption of the electric storage device is greater than a predetermined generation judgment value.  
	Claim 4 is also objected to by virtue of their dependency.


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0066431 – Provides calculating, by a controller, system required power required by a device mounted within a hybrid vehicle and calculating a reference power. A travelling mode of the hybrid vehicle is then changed from an electric vehicle (EV) mode to a hybrid electric vehicle (HEV) mode by operating an engine clutch to be connected when the system required power is greater than the reference power. The system required power is a value obtained by adding driver required power and power required by an auxiliary load device of the hybrid vehicle, and the reference power is power when a state of charge (SOC) of the battery providing power to the device of the hybrid vehicle is maintained in a normal region.	USPGPub 2017/0050630 – Provides a method and an apparatus for controlling engine start for a hybrid electric vehicle are provided. The apparatus includes a data detector that is configured to detect data for controlling start of an engine. Additionally, a controller is configured to calculate a demand power of a driver based on the data and start the engine when the demand power of the driver is greater than an engine-on power line which is a reference for starting the engine.	USPGPub 2017/0036663 – Provides a method for controlling a hybrid vehicle is provided. The method includes setting a driving path of the vehicle based on an input destination and current position and predicting a future speed of the vehicle using information regarding the driving path, environmental information, and driving pattern information of a driver. An optimum power distribution map is derived including an optimum SOC trajectory and a power distribution ratio of the engine and the motor using the predicted future speed. Additionally, engine power and motor power is distributed using the optimum SOC trajectory and a power distribution ratio of the engine and the motor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662